Case 3:18-cv-00114-GCS Document 131 Filed 05/14/20 Page 1 of 5 Page ID #717



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS



SHANE KITTERMAN,                             )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )      Case No. 3:18-cv-0114-GCS
                                             )
MICHAEL DUNNING,                             )
LLYOD EDWARDS,                               )
JERID PICKFORD,                              )
BRIAN BANKS,                                 )
JEFFERY DENNISON,                            )
JOHN BALDWIN,                                )
LU WALKER, and                               )
OFFICER SAMMS,                               )
                Defendants.                  )



                           MEMORANDUM and ORDER

SISON, Magistrate Judge:

      Pending before the Court is Defendant Edwards’s motion for review of Plaintiff’s

First Amended Complaint and for extension of time to file answer (Doc. 118). Based on

the following, the Court grants the motion and designates the following claims in the

First Amended Complaint as surviving merit review.

      In Kitterman v. Dennison, Case No. 17-cv-290-SMY (S.D. Ill.) (“Original Action”),

Plaintiff Shane A. Kitterman, an inmate in the Illinois Department of Corrections

(“IDOC”) who was housed at Shawnee Correctional Center (“Shawnee”), brought suit



                                      Page 1 of 5
Case 3:18-cv-00114-GCS Document 131 Filed 05/14/20 Page 2 of 5 Page ID #718



pursuant to 42 U.S.C § 1983 for deprivations of his constitutional rights. The deprivations

allegedly occurred at Shawnee and Big Muddy Correctional Centers. Pursuant to George

v. Smith, 507 F.3d 605 (7th Cir. 2007), two Eighth Amendment claims directed against

officers at Shawnee (Count 8 directed against Officer Dunning and Count 9 directed

against Officer Dunning, Officer Samms, and Officer Edwards) were severed from that

initial action to form the basis for this cause of action, Case No. 18-cv-114-GCS.

       Following preliminary review of those claims pursuant to 28 U.S.C. § 1915A, the

Court, as outlined in its Severance Order (Doc. 1), designated the following counts to be

severed in this pro se action:

             Count 8:         Eighth Amendment deliberate indifference claim
                              against Officer Dunning for allegedly fondling
                              Plaintiff’s genitals during a routine strip search at
                              Shawnee sometime between April and July 2017.

             Count 9:         Eighth Amendment deliberate indifference claim
                              against Officer Dunning, Officer Samms, and Officer
                              Edwards for subjecting Plaintiff to a “deadlock” on July
                              2017, by placing him in his cell without food, water,
                              exercise or contact for an unspecified period of time.

Count 9 was dismissed without prejudice for failure to state a claim for relief (finding the

allegations insufficient). Kitterman was allowed to proceed on Count 8. (Doc. 7).

       On June 14, 2019, the Court, pursuant to Federal Rule of Civil Procedure 15, 28

U.S.C. § 1915(e)(2)(B) and over Defendant Dunning’s objection, granted in part and

denied in part Kitterman’s motion to file First Amended Compliant (Doc. 98).1 That same


1      The Court dismissed with prejudice the Illinois Department of Corrections as Kitterman cannot

                                            Page 2 of 5
Case 3:18-cv-00114-GCS Document 131 Filed 05/14/20 Page 3 of 5 Page ID #719



day, the First Amended Complaint was filed.2 (Doc. 99). The First Amended Complaint

expanded his claims and added defendants which Kitterman alleges were responsible for

additional unconstitutional conduct arising out of his original claim against Defendant

Dunning.

        After a review of the First Amended Complaint, the Court finds that Kitterman

has stated the following claims, and that such claims are neither futile nor unduly delayed

or prejudicial.3

        Count 1:        Eighth Amendment deliberate indifference claim against Dunning
                        for allegedly fondling Kitterman’s genitals during a routine strip
                        search at Shawnee sometime between April and July 2017.

        Count 2:        Eighth Amendment deliberate indifference claim against Dunning,
                        Samms, and Edwards for subjecting Kitterman to a “deadlock” on
                        July 13, 2017, by placing him in his cell without food, water, exercise
                        or contact for an unspecified period of time.

        Count 3:        First Amendment retaliation claim against Dunning, Edwards, and
                        Samms for reporting the alleged sexual assault in violation of the
                        First Amendment.

        Count 4:        Eighth Amendment claim for failure to protect against Dennison and
                        Baldwin.

        Count 5:        Civil conspiracy claim against Dunning, Edwards, Pickford, Banks,
                        Samms, and Walker.

        Count 6:        State law claim of assault and/or battery against Dunning for
                        allegedly fondling Kitterman’s genitals.

maintain a suit for damages against it.

2        The Court notes that the filing of Plaintiff's First Amended Complaint supersedes and renders void
the original. See Flannery v. Recording Indus. Ass'n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004).

3       The Court has renumbered the original counts for clarification.

                                               Page 3 of 5
Case 3:18-cv-00114-GCS Document 131 Filed 05/14/20 Page 4 of 5 Page ID #720



       Count 7:      State law claim of assault against Dunning for allegedly throwing
                     another inmate’s property at Kitterman.

       The Court notes that Kitterman sues the Defendants in their individual and official

capacities but seeks only monetary damages (compensatory damages of $1,000,000 and

punitive damages of $1,000,000). (Doc. 99, p. 15, 51). When a plaintiff seeks monetary

damages against a state official, he must bring the suit against the official in his or her

individual capacity. See Shockley v. Jones, 823 F.2d 1068, 1070 (7th Cir. 1987). Thus, the

claims against the Defendants in their official capacities are dismissed.

       Accordingly, the Court GRANTS the motion for merit review of Plaintiff’s First

Amended Complaint and for extension of time to file answer (Doc. 118). The Court

ALLOWS Defendants Dunning, Edwards, Pickford, Banks, Dennison, Walker, and

Baldwin 21 days from the entry of this Order to respond to the claims outlined herein.

       Further, the Clerk of the Court shall prepare for Defendant Samms the following:

(1) Form 5 (Notice of a lawsuit and Request to Waive Service of a Summons); and (2)

Form 6 (Waiver of Service of Summons). The Clerk of the Court is DIRECTED to mail

these forms, a copy of the First Amended Complaint, and a copy of this Order to

Defendant Samms’s place of employment as identified by Kitterman. If Defendant

Samms fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on Defendant, and the Court will require Defendant Samms to

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil


                                        Page 4 of 5
Case 3:18-cv-00114-GCS Document 131 Filed 05/14/20 Page 5 of 5 Page ID #721



Procedure. Defendant Samms is ORDERED to file a timely and appropriate responsive

pleading to the Amended Complaint and shall not waive filing a reply pursuant to 42

U.S.C. § 1997e(g).

       Finally, as previously noted many times throughout this litigation, Kitterman is

ADVISED that he is under a continuing obligation to keep the Clerk of the Court and

each opposing party informed of any change in his address. The Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days of a transfer or other change in address. Failure to comply with this Order

will cause delay in the transmission of court documents and may result in the dismissal

of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.
                                                                  Digitally signed
       DATED: May 14, 2020.                                       by Judge Sison
                                                                  Date:
                                                                  2020.05.14
                                                                  11:51:42 -05'00'
                                                  ________________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 5 of 5
